Judgment, Supreme Court, Bronx County, entered March 25, 1974, modified, on the law and on the facts, and a new trial .granted solely on the issue of damages as to the plaintiff-respondent . Catherine Herlihy, with $60 costs and disbursements of this appeal to abide the event, and otherwise affirmed, unless the plaintiff-respondent Catherine Herlihy within 20 days of service upon her by the defendants-appellants of a copy of the order entered hereon, with notice of entry, serves and files in the office of the trial court a written stipulation consenting to reduce her verdict to $150,000 and to the entry of an amended judgment in accordance therewith. If the plaintiff-respondent Catherine Herlihy consents to the reduction, the judgment as so modified, amended and reduced is affirmed, without costs or disbursements. In our opinion the amount awarded by the jury to Catherine Herlihy was excessive and a verdict in excess of the amount indicated is not warranted on this record. Concur—MeGivern, P. J., Nunez, Kupferman and Tilzer, JJ.; Murphy, J., votes to affirm the judgment.